Title: Domenico Caracciolo to Benjamin Franklin: A Translation, 8 October 1778
From: Caracciolo, Domenico, Marchesse di Villa Marina
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       Paris, 8th October 1778
      
      I am persuaded that you already know that the King of the two Sicilies my master, has ordered the ports of all his dominions to be kept open to the Flag of the United States of America, for which reason, to avoid every possible mistake at this time, when the Seas are covered with the privateers of different Nations, and likewise with Pirates, I request you to inform me of the Colours of the Flag of the U States of America and likewise with the form of the clearances, the better to know the legality of the papers which it is customary to present in ports to gain free admission.
      I have the honor to be with the most perfect regard Gentlemen Yr. mo. hum. and mo. obd. Svt.
      
       The Ambassador of Naples
      
     